
	

113 S1238 PCS: Keep Student Loans Affordable Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 124
		113th CONGRESS
		1st Session
		S. 1238
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Reed (for himself,
			 Mrs. Hagan, Mr.
			 Franken, Mr. Harkin,
			 Ms. Stabenow, Ms. Warren, Mrs.
			 Murray, Mr. Reid,
			 Ms. Landrieu, Mr. Pryor, Mr.
			 Durbin, Mr. Whitehouse,
			 Mr. Udall of New Mexico,
			 Ms. Klobuchar, Mr. Brown, Mr.
			 Menendez, Mr. Leahy,
			 Mr. Sanders, Mrs. Shaheen, Mr.
			 Schatz, Mr. Levin,
			 Ms. Hirono, Mrs. McCaskill, Mr.
			 Murphy, Mr. Blumenthal,
			 Ms. Baldwin, Mr. Begich, Mr.
			 Heinrich, Mrs. Gillibrand,
			 Mr. Cardin, Mr.
			 Merkley, Mr. Rockefeller,
			 Mr. Wyden, Mrs.
			 Boxer, Ms. Mikulski,
			 Mr. Nelson, Mr.
			 Johnson of South Dakota, Mr.
			 Casey, and Mr. Coons)
			 introduced the following bill; which was read twice and ordered placed on the
			 calendar
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  current reduced interest rate for undergraduate Federal Direct Stafford Loans
		  for 1 year, to modify required distribution rules for pension plans, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Student Loans Affordable Act of
			 2013.
		2.Interest rate
			 extensionSection 455(b)(7)(D)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7)(D)) is
			 amended—
			(1)in the matter
			 preceding clause (i), by striking and before July 1, 2013, and
			 inserting and before July 1, 2014,; and
			(2)in clause (v), by
			 striking and before July 1, 2013, and inserting and
			 before July 1, 2014,.
			3.Modifications of
			 required distribution rules for pension plans
			(a)In
			 generalSection 401(a)(9)(B) of the Internal Revenue Code of 1986
			 is amended to read as follows:
				
					(B)Required
				distributions where employee dies before entire interest is
				distributed
						(i)5-year general
				ruleA trust shall not constitute a qualified trust under this
				section unless the plan provides that, if an employee dies before the
				distribution of the employee's interest (whether or not such distribution has
				begun in accordance with subparagraph (A)), the entire interest of the employee
				will be distributed within 5 years after the death of such employee.
						(ii)Exception for
				eligible designated beneficiariesIf—
							(I)any portion of
				the employee's interest is payable to (or for the benefit of) an eligible
				designated beneficiary,
							(II)such portion
				will be distributed (in accordance with regulations) over the life of such
				eligible designated beneficiary (or over a period not extending beyond the life
				expectancy of such beneficiary), and
							(III)such
				distributions begin not later than 1 year after the date of the employee's
				death or such later date as the Secretary may by regulations prescribe,
							then, for purposes of clause (i) and
				except as provided in clause (iv) or subparagraph (E)(iii), the portion
				referred to in subclause (I) shall be treated as distributed on the date on
				which such distributions begin.(iii)Special rule
				for surviving spouse of employeeIf the eligible designated
				beneficiary referred to in clause (ii)(I) is the surviving spouse of the
				employee—
							(I)the date on which
				the distributions are required to begin under clause (ii)(III) shall not be
				earlier than the date on which the employee would have attained age 70½,
				and
							(II)if the surviving
				spouse dies before the distributions to such spouse begin, this subparagraph
				shall be applied as if the surviving spouse were the employee.
							(iv)Rules upon
				death of eligible designated beneficiaryIf an eligible
				designated beneficiary dies before the portion of an employee's interest
				described in clause (ii) is entirely distributed, clause (ii) shall not apply
				to any beneficiary of such eligible designated beneficiary and the remainder of
				such portion shall be distributed within 5 years after the death of such
				beneficiary.
						.
			(b)Definition of
			 eligible designated beneficiarySection 401(a)(9)(E) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(E)Definitions and
				rules relating to designated beneficiaryFor purposes of this
				paragraph—
						(i)Designated
				beneficiaryThe term designated beneficiary means
				any individual designated as a beneficiary by the employee.
						(ii)Eligible
				designated beneficiaryThe term eligible designated
				beneficiary means, with respect to any employee, any designated
				beneficiary who, as of the date of death of the employee, is—
							(I)the surviving
				spouse of the employee,
							(II)subject to
				clause (iii), a child of the employee who has not reached majority (within the
				meaning of subparagraph (F)),
							(III)disabled
				(within the meaning of section 72(m)(7)),
							(IV)a chronically
				ill individual (within the meaning of section 7702B(c)(2), except that the
				requirements of subparagraph (A)(i) thereof shall only be treated as met if
				there is a certification that, as of such date, the period of inability
				described in such subparagraph with respect to the individual is an indefinite
				one that is reasonably expected to be lengthy in nature), or
							(V)an individual not
				described in any of the preceding subparagraphs who is not more than 10 years
				younger than the employee.
							(iii)Special rule
				for childrenSubject to subparagraph (F), an individual described
				in clause (ii)(II) shall cease to be an eligible designated beneficiary as of
				the date the individual reaches majority and the requirement of subparagraph
				(B)(i) shall not be treated as met with respect to any remaining portion of an
				employee's interest payable to the individual unless such portion is
				distributed within 5 years after such
				date.
						.
			(c)Required
			 beginning dateSection 401(a)(9)(C) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new clause:
				
					(v)Employees
				becoming 5-percent owners after age 701/2If
				an employee becomes a 5-percent owner (as defined in section 416) with respect
				to a plan year ending in a calendar year after the calendar year in which the
				employee attains age 701/2, then clause (i)(II) shall be
				applied by substituting the calendar year in which the employee became such an
				owner for the calendar year in which the employee
				retires.
					.
			(d)Effective
			 dates
				(1)In
			 generalExcept as provided in this subsection, the amendments
			 made by this section shall apply to distributions with respect to employees who
			 die after December 31, 2013.
				(2)Required
			 beginning date
					(A)In
			 generalThe amendment made by subsection (c) shall apply to
			 employees becoming a 5-percent owner with respect to plan years ending in
			 calendar years beginning before, on, or after the date of the enactment of this
			 Act.
					(B)Special
			 ruleIf—
						(i)an employee
			 became a 5-percent owner with respect to a plan year ending in a calendar year
			 which began before January 1, 2013, and
						(ii)the employee has
			 not retired before calendar year 2014,
						such employee shall be treated as
			 having become a 5-percent owner with respect to a plan year ending in 2013 for
			 purposes of applying section 401(a)(9)(C)(v) of the Internal Revenue Code of
			 1986 (as added by the amendment made by subsection (c)).(3)Exception for
			 certain beneficiariesIf a designated beneficiary of an employee
			 who dies before January 1, 2014, dies after December 31, 2013—
					(A)the amendments
			 made by this section shall apply to any beneficiary of such designated
			 beneficiary, and
					(B)the designated
			 beneficiary shall be treated as an eligible designated beneficiary for purposes
			 of applying section 401(a)(9)(B)(iv) of such Code (as in effect after the
			 amendments made by this section).
					(4)Exception for
			 certain existing annuity contracts
					(A)In
			 generalThe amendments made by this section shall not apply to a
			 qualified annuity which is a binding annuity contract in effect on the date of
			 the enactment of this Act and at all times thereafter.
					(B)Qualified
			 annuity contractFor purposes of this paragraph, the term
			 qualified annuity means, with respect to an employee, an
			 annuity—
						(i)which is a
			 commercial annuity (as defined in section 3405(e)(6) of such Code) or payable
			 by a defined benefit plan,
						(ii)under which the
			 annuity payments are substantially equal periodic payments (not less frequently
			 than annually) over the lives of such employee and a designated beneficiary (or
			 over a period not extending beyond the life expectancy of such employee or the
			 life expectancy of such employee and a designated beneficiary) in accordance
			 with the regulations described in section 401(a)(9)(A)(ii) of such Code (as in
			 effect before such amendments) and which meets the other requirements of this
			 section 401(a)(9) of such Code (as so in effect) with respect to such payments,
			 and
						(iii)with respect to
			 which—
							(I)annuity payments
			 to the employee have begun before January 1, 2014, and the employee has made an
			 irrevocable election before such date as to the method and amount of the
			 annuity payments to the employee or any designated beneficiaries, or
							(II)if subclause (I)
			 does not apply, the employee has made an irrevocable election before the date
			 of the enactment of this Act as to the method and amount of the annuity
			 payments to the employee or any designated beneficiaries.
							
	
		June 27, 2013
		Read twice and ordered placed on the calendar
	
